DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/2020, 11/10/2020, 6/17/2021 and 10/5/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 11, 20, the phrase “inclination of the footboard about a roll axis” is not clear, because the roll axis is at the center and in longitudinal direction of the footboard.
Regarding claims 12, 19, 24-30, the phrase “by means” is not clear, what it refers to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (6,279,930) in view of Solimine (4,054,297).
 	Chang et al. in figures 3-7, disclose a scooter and a method for operating the scooter comprising a footboard (1) providing a contact surface for a user of the scooter, with a front axle comprising a first front wheel (20) and a second front wheel (20) and a 
 	Solimine in figures 1-3, disclose a weight steering mechanism comprising a footboard (11), front and rear wheel structures or trucks (12, 13). The front wheel truck includes a rocker mount (14), pair of holes (22, 23), cross members (52, 53). Solimine also disclose a rocker member (27), which is mounted between frame plates by a bolt (28) for pivotal movement about a longitudinal axis or a roll axis (figure 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chang et al. by further comprising the longitudinal axis or a roll axis disclosed by Solimine in order to improved stability and better maneuverability.
 	Regarding claim 12, Solimine in figure 3, disclose the front axle and the rear axle comprise a respective crossmember, wherein a first bolt (59) is arranged in the crossmember. The first bolt extending in the direction of the roll axis of the footboard and being rotatable in the crossmember by means of the inclination of the footboard.  
 	
s 19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (6,279,930) in view of Solimine (4,054,297) as applied to claim 11 above, and further in view of Lee (2019/0058982).
 	Chang et al. in combination with Solimine disclose the scooter, but fail to show a braking device, and electric motor.
 	Lee in figures 1-10, disclose a motorized scooter comprising a steering column (126), a brake system (116), an electric motor (124) and an electrical storage (132). The electrical storage is arranged on the steering column. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chang et al. in view of Solimine by further comprising the motorized scooter disclosed by Lee in order to propel the scooter with the electric motor.

Allowable Subject Matter
Claims 13-18, 21-23, 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record don’t disclose a steering lever, which is retained on the crossmember. The steering lever being rotatable about an axis extending in a vertical direction of the crossmember and which is connected to a first steering knuckle via a first steering rod and connected to a second steering knuckle via a second steering rod in a region spaced apart from the axis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.